Citation Nr: 0200403	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  99-15 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability of a bowel condition with diarrhea 
as caused by hospital care or medical or surgical treatment 
or examination by the Department of Veterans Affairs in April 
1996. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1983 to May 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefit 
sought on appeal.  The veteran entered notice of disagreement 
with this decision in March 2000; the RO issued a statement 
of the case in April 2000; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
July 2000.  

The veteran had appealed the issue of increased rating for 
his service-connected left wrist disability.  However, in a 
written statement in July 2001, he effectively withdrew this 
appeal.  See 38 C.F.R. § 20.204 (2001) (a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision).


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the claim for 
benefits on appeal has been obtained by the RO.

2.  The competent medical evidence of record does not 
demonstrate that the veteran's bowel disability, including 
colon distention and diarrhea, was proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination in April 1996, or that it was proximately 
caused by an event not reasonably foreseeable.   


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151, for additional disability of a bowel 
condition with diarrhea as caused by hospital care or medical 
or surgical treatment or examination by VA in April 1996, 
have not been met.  38 U.S.C.A. § 1151 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.102 (2001); 66 Fed. Reg. 45630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  In 
this appellant's case, further development is not necessary 
to meet the requirements of the Veterans Claims Assistance 
Act of 2000 and implementing regulations.  In the rating 
decisions in June 2000 and July 2001, and statement of the 
case, the RO advised the appellant of what must be 
demonstrated to establish compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of a bowel 
condition with diarrhea.  The appellant was afforded a 
personal hearing at the RO in August 2000 and a personal 
videoconference hearing before the undersigned member of the 
Board in August 2001.  The RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
which might be relevant to the appellant's claim, including a 
private medical examination of the veteran in January 2001.  
The veteran was afforded a VA compensation and medical 
opinion in February 2001. Under these circumstances, there is 
no reasonable possibility that further assistance to the 
veteran would aid in substantiating the claim.  Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  38 U.S.C.A. § 5103A.

The veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was received in August 1999.  Because the 
claim was filed on or after October 1, 1997, the version of 
38 U.S.C.A. § 1151 which became effective October 1, 1997 is 
the applicable statute in this case, and the version of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 is not 
applicable.  Effective October 1, 1997, 38 U.S.C.A. § 1151 
provides in relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and 
(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was
(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or
(B) an event not reasonably foreseeable.

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
bowel disability because, following laparoscopic Nissen 
fundoplication by VA on April 24, 1996, he experienced bowel 
symptoms which included loose stools and diarrhea, though he 
does not know whether or not a VA doctor made a mistake 
during the April 1996 procedure.  The veteran's 
representative contends that compensation under the 
provisions of 38 U.S.C.A. § 1151 is warranted because one VA 
medical opinion of record indicated that the veteran's bowel 
symptoms were in some way related to the April 1996 
laparoscopic Nissen fundoplication.  

In this veteran's case, compensation under 38 U.S.C.A. 
§ 1151, for additional bowel disability including diarrhea as 
caused by VA hospital care or medical or surgical treatment 
or examination in April 1996, is not warranted because the 
competent medical evidence of record does not demonstrate 
that the veteran's additional bowel disability, including 
diarrhea, was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or that it was 
proximately caused by an event not reasonably foreseeable.  

The evidence of record reflects that, prior to April 1996, 
the veteran had chronic gastroesophageal reflux disease, with 
a diagnosis of Barrett's esophagus, with diarrhea about once 
a year.  He underwent an endoscopy in December 1995.  

In April 1996, the veteran underwent a laparoscopic Nissen 
fundoplication performed by VA.  The risks involved to which 
the veteran consented were bleeding, infection, and 
perforation.  

VA outpatient treatment records reflect that the veteran 
reported experiencing diarrhea a couple of days after the 
April 1996 laparoscopic Nissen fundoplication by VA.  VA 
outpatient treatment records reflect that the veteran 
reported colonic distention and loose stools soon after the 
April 1996 procedure and during treatment since then.  In 
August 1999, the veteran filed a claim for compensation for 
loose stools.  

A gastroenterology examination in January 2001 by a private 
physician notes a history of persistent diarrhea following 
the April 1996 laparoscopic Nissen fundoplication, and 
recorded the veteran's current complaints of bloating, change 
in bowel habits, constipation, diarrhea, gas, heartburn, 
indigestion, nausea/vomiting, and trouble swallowing.  The 
resulting diagnoses included diarrhea and possible lactose 
intolerance, in addition to diagnoses of post laparoscopic 
fundoplication for gastroesophageal reflux, Barrett's 
Metaplasia, and post left fundoplication dysphagia, 
responsive to dilatation.  With regard to the diarrhea, the 
examining physician wrote that the veteran had a bowel 
pattern which suggested either irritable bowel syndrome or 
some degree of dietary-induced stool change and that lactose 
use and significant amounts of carbonated beverages were a 
problem.  With regard to any relation to the April 1996 VA 
procedure, the examining physician wrote that he could not 
conceive of any way that the April 1996 VA surgery would 
induce stool pattern change, unless there were a significant 
vagal injury, but that such injury was unlikely in the 
absence of demonstrated gastric stasis.  

At a VA compensation examination in February 2001, the 
history included a laparoscopic Nissen fundoplication in 
April 1996, with no proven Barrett's esophagus, and 
intermittent complaints of diarrhea since the April 1996 
surgery.  After reviewing the history and surgical notes from 
the laparoscopic Nissen fundoplication performed by VA in 
April 1996, the examiner offered the opinion that the April 
1996 procedure had been performed in the appropriate manner 
without any adverse or negligent events.  The reviewing VA 
examiner also opined that it was likely that the veteran's 
diarrhea was related to his Nissen fundoplication performed 
by VA in April 1996. 

The February 2001 VA medical opinion provides some evidence 
of a medical nexus between the veteran's diarrhea and the 
Nissen fundoplication performed by VA in April 1996.  In this 
regard, the representative contends that the February 2001 VA 
medical opinion, which showed a relationship of the veteran's 
current bowel condition to the April 1996 VA surgery, should 
entitle the veteran to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  However, in order to be 
awarded compensation under 38 U.S.C.A. § 1151 (in effect 
since October 1, 1997), the evidence must demonstrate not 
only actual causation (that the disability was actually 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran by VA), but the evidence 
also must demonstrate that the VA hospital care, medical or 
surgical treatment, or examination proximately caused the 
additional disability.  

In this case, the medical evidence of record does not 
demonstrate that the veteran's bowel distention or diarrhea 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination in April 1996.  The 
January 2001 private medical opinion did not suggest any 
fault by VA.  The February 2001 VA medical opinion 
specifically found that the Nissen fundoplication performed 
by VA in April 1996 was performed in the appropriate manner 
without any adverse or negligent events.  The other medical 
evidence of record, including the April 1996 treatment notes 
and VA outpatient treatment records, shows the onset of 
diarrhea following the April 1996 surgery, but does not 
demonstrate carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination. 

Likewise, in this case, the medical evidence of record does 
not demonstrate that the veteran's bowel disorder, including 
diarrhea, was proximately caused by an event, including 
significant vagal injury, which was not reasonably 
foreseeable.  The medical opinion evidence is that such a 
vagal injury is very unlikely in the absence of demonstrated 
gastric stasis.  The January 2001 private medical opinion 
suggested the veteran's bowel symptoms were related to either 
irritable bowel syndrome or dietary-induced stool changes, 
which does not even suggest as an etiology the April 1996 VA 
procedure.  The February 2001 VA medical opinion, which did 
suggest the April 1996 VA procedure as a likely etiology, did 
not suggest any unforeseen event, but specifically indicated 
that a review of the April 1996 surgical notes revealed no 
adverse events.  The Board may not speculate or substitute 
its "own unsubstantiated medical conclusions," but must 
rely on the medical opinion evidence which is of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board has considered the lay statements of record, 
including the veteran's written statements, his August 2000 
personal hearing testimony before the RO, and August 2001 
testimony presented during a videoconference hearing before 
the undersigned member of the Board.  At the RO hearing, the 
veteran testified in relevant part that he was not told of 
side effects of surgery which would affect his bowels or 
include diarrhea, and he did not know if a VA doctor made a 
mistake or not during the April 1996 procedure.  At the 
August 2001 Board videoconference hearing, the veteran 
testified in relevant part that, prior to the April 1996 VA 
procedure, he got diarrhea about once a year which lasted one 
or two days, for which he took Imodium, and that after the 
April 1996 VA surgery he began experiencing diarrhea more 
frequently.  He also testified regarding dietary restrictions 
which include avoiding certain foods and drink which make his 
symptoms worse.  The veteran does not even allege that there 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was proximately caused by an event that 
was not reasonably foreseeable; he testified and wrote that 
he did not know whether a mistake had been made during the 
April 1996 procedure by VA.  

Even assuming, arguendo, that the veteran had alleged such 
fault, regardless of his testimony and assertions, there 
would still be required probative medical nexus evidence of 
record to demonstrate that the additional disability was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or that the additional 
disability was proximately caused by an event that was not 
reasonably foreseeable.  While the veteran and lay witnesses 
are competent to testify as to any symptomatology experienced 
or observed, at any time, it is the province of health care 
professionals to enter conclusions which require medical 
opinions, such as an opinion as to the etiology of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

For these reasons, the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151, for additional 
disability of a bowel condition with diarrhea as caused by 
hospital care or medical or surgical treatment or examination 
by VA in April 1996, have not been met.  38 U.S.C.A. § 1151; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.102; 66 Fed. Reg. 45630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).
  
The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal.  However, as the preponderance of the 
evidence is against the veteran's claim on appeal, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102. 


ORDER

The appeal for compensation pursuant to 38 U.S.C.A. § 1151, 
for additional disability of a bowel condition with diarrhea 
as caused by hospital care or medical or surgical treatment 
or examination by VA in April 1996, is denied.
029753473



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

